Citation Nr: 1601618	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1991 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania,

In May 2014, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

The issues of entitlement to service connection for a left hand disability, left ear hearing loss, headaches, acid reflux, obstructive pulmonary disease, and an acquired psychiatric disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability have also been certified to the Board and are awaiting a hearing.  They will be addressed in a separate Board decision following the hearing.

In October 2014, the Veteran was informed that his then counsel, Mr. David L. Huffman, is no longer authorized to represent VA claimants effective August 8, 2014.  He was afforded the opportunity to appoint another representative.  He has not respond to that letter and consequently is currently unrepresented.  Should the Veteran wish to obtain new representation, he is free to do by submitting a new VA Form 21-22 or 21-22a informing VA of his choice for new representation.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in May 2014 that the first time he noticed having sleeping problems was in service during an outdoor exercise, when he was told by other servicemen that he was snoring, coughing, and gagging loudly in his sleep.  Board Hearing Transcript 4.  He stated that he sought treatment at that time and that he was told that he may need a medical procedure involving his epiglottis and throat.  Id. at 5.  He stated that his snoring and choking during sleep continued to get worse in service, and has continued since service to the present.  Id. at 6-7, 10.

The Veteran's VA treatment records show that in December 2006 he underwent a sleep study and was diagnosed with obstructive sleep apnea.  The records also indicate that the Veteran is a regular smoker; in August 2006 he reported smoking around 15 cigarettes a day since 1995, and in October 2014 he was treated for smoker's bronchitis and reported that he was still smoking a half a pack a day.

As the Veteran has a current diagnosis of sleep apnea and has submitted credible lay testimony indicating that his sleep apnea symptoms may have had their onset during service and that these symptoms have remained consistent from the time of service to the present, the Board finds that the threshold has been reached to trigger VA's duty to obtain a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

To ensure the completeness of the record, all relevant VA treatment records from the Coatesville VA Medical Center since February 2015 and from the Philadelphia VA Medical Center since December 2010 should be obtained and associated with the claims file.

The Board notes that an April 2007 Formal Finding was issued that found that the Veteran's service treatment records are unavailable for review.  VA has a heightened duty to assist the Veteran in developing his claim when any service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The AOJ must therefore ensure that all appropriate efforts have been made to assist the Veteran prior to readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Coatesville VA Medical Center since February 2015 and from the Philadelphia VA Medical Center since December 2010.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his sleep apnea.  All indicated, relevant tests should be completed, and the examiner must be provided access to all records in Virtual VA and VBMS and specify in the report that all records have been reviewed.

The examiner should state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is otherwise related to any event during service.

The examiner must specifically address the lay statements of the Veteran that he was told by his fellow servicemen that he snored, coughed, and gagged in his sleep, that he sought treatment at that time and was advised that he could have surgical treatment on his epiglottis and throat, and that he has continued to have similar symptoms from that time until the present.  

The examiner is also asked to discuss the Veteran's history of smoking and the relationship of this history to his current sleep apnea condition.

A complete explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons must be explained.

3.  Thereafter, review the claims folder and ensure that the foregoing development action as well as any other development that may be in order, have been conducted and completed in full.  Review the medical opinion to ensure that it is in complete compliance with the directives of this remand (to include ensuring that the questions have been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once.

4.  Then, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

